I concur in the prevailing opinion reversing the judgment against the development company. I dissent from the ruling affirming the judgment against the mines company.
The holding of the prevailing opinion is that, because the mines company, in connection with its motion on specified grounds that the summons was insufficient and defective and of noncompliance with the statute to effect a legal *Page 162 
service, and hence the court had not acquired jurisdiction of the person of the mines company "to quash, vacate, and set aside the summons issued" against it, also asked, on such sole ground and no other "to dismiss the action accordingly as to it," a general appearance resulted, and a waiver of the motion to quash and vacate the summons. The prevailing opinion treats the matter, not expressly, but impliedly, as though the motion to quash may be regarded as well taken, had the mines compony in connection therewith not asked to dismiss the action. I shall consider the matter from the same viewpoint.
In my judgment, and I think a reading of the cases shows, there is only one case cited and referred to in the prevailing opinion, that of Bucklin v. Strickler, 32 Neb. 602,49 N.W. 371, which supports the conclusion reached in the prevailing opinion. I think even that case, in so far as it relates to the particular point or question in hand, is distinguishable. There the court held that the summons, its issuance and service, were in substantial compliance with the statute, and hence the objections thereto were not well founded. However, the court there further observed that "the motion is too broad. It is to dismiss the action. The most that could be done in any case where the only objection is that the service is defective is to quash the summons. In such case the appearance must be limited to that purpose; otherwise it is general." There the only motion made was "to dismiss the case." While no motion was there made to quash the summons, only to dismiss the case, yet it is apparent that the motion to dismiss was based on the sole ground of a want of a proper and sufficient service of summons, a ground challenging only jurisdiction of the person of the defendant. In no other particular and on no other ground was the action of the court invoked. In other words, the court there was asked to dismiss the case on the sole ground that the court did not have jurisdiction of the person of the defendant. Had the defendant there moved the court to dismiss the case on a ground or grounds other than *Page 163 
on jurisdictional grounds or on no stated or specified grounds, let it be conceded that the conclusion reached of a general appearance would have been sound. But the defendant did not do that. Hence the correctness of the conclusion of a general appearance may well be doubted.
No doubt the general rule is well settled, and, as stated in 2 Ency. Pl.  Pr., referred to in the prevailing opinion, and as more fully stated in 4 C.J. 1318, that:
"A defendant appearing specially to object to the jurisdiction of the court must, as a general rule, keep out of court for all other purposes. In other words, he must limit his appearance to that particular question, or he will be held to have appeared generally and to have waived the objection. If he takes any step consistent with the hypothesis that the court has jurisdiction of the cause and the person, such special appearance is converted into a general one, whether it is limited in its terms to a special purpose or not."
And as often expressed in the adjudicated cases, any act by the defendant taking or seeking some step or proceeding in the case beneficial to himself or detrimental to the plaintiff other than one testing only jurisdiction, or any act by the defendant which recognizes jurisdiction of his person, amounts to a general appearance. Hence, filing a general demurrer or otherwise pleading to the merits, controverting and invoking a ruling on a material allegation in the complaint, moving for a continuance or to discharge an attachment, or to dismiss an action on the ground or grounds other than want of jurisdiction, or by taking or seeking other steps or proceedings in the case beneficial to himself or detrimental to the plaintiff, other than testing jurisdiction, constitutes a general appearance. That is what is taught in the cited case of Cooke v. Cooke and in the other cases cited in the prevailing opinion.
In determining whether an appearance is general or special, courts look to matters of substance rather than to form. If an appearance in effect is general, the court will so regard it, though the defendant denominates his appearance *Page 164 
a special appearance. When, however, only a special appearance manifestly is intended, and one only to challenge jurisdiction of person, and to invoke a ruling on that question, and nothing else, the court may not enlarge the appearance, for the extent to which a defendant submits himself to the jurisdiction when he voluntarily comes in is determined by his own consent.
The appearance of a defendant in a case and moving to dismiss it may, in many instances, amount to a general appearance. The pertinent inquiry in such case is: Was the motion based or made on some ground or grounds other than want of jurisdiction of the person, or on no specific ground, or on merely a general motion, without specifying anything? In 4 C.J.. 1340, the author says:
"A general appearance results from the making of a motion * * * to dismiss the action, unless made on the sole ground of want of jurisdiction over the defendant. A motion to dismiss solely for want of jurisdiction does not constitute a general appearance."
The cases are there cited.
Here the sole ground on which the defendant asked to dismiss the case as to it was a want of jurisdiction of the person. That is clear. It, however, is said that the defendant, on the ground of want of jurisdiction of the person, was not entitled to a dismissal of the case. But since the defendant asked a dismissal on the sole ground of want of jurisdiction of the person, and on no other ground, the question of whether the defendant's appearance was general or special is not determinative by the kind of ruling made thereon, that if he be entitled to the dismissal and the motion therefore granted the appearance is special, but if he is not entitled to it and the motion be denied, the appearance is general. The substance, the ground, the essence of the matter here presented by the defendant was want of jurisdiction of its person. There was no other ground stated in the motion, and no question other than of jurisdiction *Page 165 
was thereby invoked. It is just as clear that the defendant asked the dismissal of the case on the sole ground of want of jurisdiction of the person as to quash the summons on such ground. Because the defendant was not entitled to a dismissal on such ground — only to quash the summons — gave the court no authority to treat the part of the prayer of the motion for a dismissal as though a motion for a dismissal had been made on some ground other than a want of jurisdiction of the person, and thereby enlarge the appearance into a general appearance. In other words, because the defendant on the sole ground of want of jurisdiction of the person asked for something responsive thereto, quash the summons, but also on such sole ground and on no other asked for something in addition, but irresponsive thereto, a dismissal of the case, something with respect to which judicial action was not and legally could not be invoked on such ground, gave the court no authority to treat the appearance for a purpose manifestly not intended, and as though a motion had been made and judicial action invoked on some ground other than the ground of want of jurisdiction of the person.
Further, the default entered against the mines company was not on the theory that the motion filed by such defendant constituted a general appearance, but that, "the mines corporation not having any answer in the case, judgment by default of that defendant for failure to appear and answer, summons having been served by publication, may be entered by the clerk, and judgment entered on the default against that defendant in favor of the plaintiff." A judgment rendered on publication of the summons could not be one in personam. It could only be as to a res, property of such defendant seized by attachment, or otherwise within the jurisdiction of the court. Proceedings in such case are in rem to subject the property to the claimed demand. Here the judgment rendered and entered against the mines company was not such, but one in personam on the claim sued on, regardless of the attached property. I think the *Page 166 
court, on a publication of summons, was not authorized to do that.
Further, the attached property was found by the court not to be the property of the mines company. Thus the proceeding in rem as to that company was groundless, and with such finding ceased, and the function and efficacy of the summons by publication rendered of no avail. In other words, the court, as to the mines company, had no seized property or res before it; yet, on the publication of the summons rendered and entered a personal judgment against it on the demand or debt. I see no authority for that. The respondent seeks to avoid such a conclusion, as well as all urged objections to the summons, by the claim that the appearance of the mines company was general. That, as it seems to me, as I have already attempted to show, is equally groundless.